DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claims of 30 Sep 2020 have been entered.
Specification
The disclosure is objected to because of the following informalities: 
¶0063 recites on the second line “… by the present disclosure; and”. It is unclear if more description of Fig 10B is missing. If not, it is suggested to remove ‘and’.
¶0064 recites “Fig 11 is a schematic diagram …”; however the examiner identifies Fig 11 as a flowchart. Clarification or correction is requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites “further comprising an extrusion sleeve which is disposed between the setting tool outer barrel and the sliding body” however claim 32 (parent claim) recites “wherein the setting tool comprises a setting tool outer barrel abutted against an upper end of a sliding body”. It is unclear how the extrusion sleeve can be between the outer barrel and the sliding body, when the outer barrel is abutted against the upper end of the sliding body. The examiner is taking the understanding that the extrusion sleeve may be an extension of outer barrel (a single element). Clarification or correction is requested. 
Claim 34 depends from claim 33 and therefore is also rejected under indefiniteness.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10, 11, 31 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XU et al. (US 20130186616).
Regarding claim 1, XU discloses a tubular anchoring system and seat (title), comprising 
a mandrel (Fig 3 #82), 
a tail base (Fig 3 #86 – stop), 
a sliding body (Fig 3 #114 – frustoconical member), 
a slip (Fig 3 #118 sleeve with surface #122) and 
a sealing ring (Fig 3 #126 with opt #154 collar), 
wherein the tail base is coupled (via Fig 3 by #94 force failing member) to a lower end (Fig 3) of the mandrel so that the mandrel can be disengaged (¶0016 – “After failure of the force failing member #94 the stop #86 may separate from the mandrel #82 thereby allowing the mandrel #82 and the plate #98 to be retrieved to surface, for example”) from the tail base under a predefined shearing force, 
the sliding body [#114] is disposed (Fig 3) to sleeve the mandrel and located above (Fig 3) the tail base [#86];
the slip [#118/122] is disposed outside (Fig 3) the mandrel and between (Fig 3) the tail base [#86] and the sliding body [#114], and the slip [#118/122] is slidably abutted (Fig 3 vs. Fig 4) against the tail base [#86] and the sliding body [#114] respectively; 
the slip (118/122) and the sliding body [114] are slidably abutted against each other (Fig 3 vs Fig 4) through a first conical surface structure (Fig 3), (it is noted that the examiner selected the ‘or’ option). 
the sealing ring [#126/154] is coupled (Fig 3) to the slip [#118/122], and is able to move along (Fig 3 vs Fig 4) an axial direction of the mandrel together with the slip, 
the metal-based dissolvable ball seat (#36) is configured so that when the sliding body [#114] and the tail base [#86] are approaching each other (interpreted as anchored within tubular), the slip [#118/122] is opened up (Fig 4) and the sealing ring is expanded outward (Fig 4); 
and that when the sliding body and the tail base are close to each other to a predefined position, the sliding body and the slip are locked to each other.
Regarding claim 2, XU discloses wherein a substrate of the slip, the sliding body and the tail base are all made of dissolvable metal materials. XU discloses ¶0019 – “Subsequent the fracing operation production through the through bore #107 could commence, after removal of the plug #38 via dissolution or pumping or milling any of the components that define the tubular anchoring system”).
Regarding claim 3, XU discloses wherein the first conical surface structure comprises a first outer conical surface (Fig 3 #144) provided on the sliding body [#114] and a first inner conical surface (Fig 3 # 148) provided on the slip [#118/122] and matching (Fig 3) with the first outer conical surface, 
the first outer conical surface [#144] being tapered (Fig 3) from top to bottom.
Regarding claim 4, XU discloses wherein the first outer conical surface [#144] is a circular conical surface (¶0021 – “a frustoconical surface #144”).
Regarding claim 5, XU discloses wherein a taper angle of the first outer conical surface [#148] is in a range from 3° to 7° (Fig 3).
Regarding claim 10, XU discloses wherein the sealing ring [#126/154] is disposed above (Fig 3) the slip [#118/122], and 
the sealing ring [#126/154] is provided with a second inner conical surface (Fig 3 #158) matching with the first outer conical surface [#144].
Regarding claim 11, XU discloses wherein the sealing ring is made of a dissolvable metal material. XU discloses ¶0019 – “Subsequent the fracing operation production through the through bore #107 could commence, after removal of the plug #38 via dissolution or pumping or milling any of the components that define the tubular anchoring system”).
Regarding claim 31, XU discloses wherein a top surface of the sliding body is provided with an annular boss (Fig 3 illustrates a tapered rim of the upper portion of the frustoconical member #114 the examiner considering as an annular boss).
Regarding claim 35, XU discloses a method for setting a downhole equipment working with the metal-based dissolvable ball seat according to claim 1, comprising steps of: 
driving the sliding body [#114] to approach the tail base [#86], so that the slip [#118/122] is opened up [interpreted as expanded] and the sealing ring [#126] is expanded outward by the first conical surface structure [#144]; 
causing (¶0021 – the further the frustoconical member is moved relative to the sleeve the greater the radial alteration of the sleeve – Fig 4) the slip to open up to be anchored (Fig 3) to an inner wall (Fig 3 #162) of a wellbore (#150), causing the sealing ring to expand (Fig 4 #126) to form a sealing contact (¶0022 – “thereby maintaining the seal #126 in sealing engagement with a wall #162 of the structure #150”) with the inner wall of the wellbore, and causing the sliding body [#114] and the slip [#118/122] to lock (¶0015 – “additional embodiments are contemplated for maintaining relative position between the frustoconical member and the sleeve once they have become longitudinally overlapped including frictional engagement between the frustoconical member and the sleeve”) to each other; 
causing the mandrel [#82] to be disengaged from the tail base under an upward pulling force and lifted out of the wellbore (¶0016 – “after failure of the force failing member #94 the stop #86 may separate from the mandrel #82 thereby allowing the mandrel #82 and the plate #98 to be retrieved to surface”); and 
putting (Fig 4) a dissolvable ball [#38] into the wellbore [Fig 4 #150], and causing the dissolvable ball to move to form a sealing fit (¶0012 – “seat #34 has a land #36 that is sealingly engagable with a plug #38, shown herein as a ball runnable thereagainst”) with an upper portion [#36] of the sliding body [#114].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 - 17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over XU in view of Shkurti et al. (US 20110259610). 
Regarding claim 14, XU discloses the metal-based dissolvable ball seat according to claim 1; however does not explicitly disclose wherein the slip comprises a plurality of slip petals distributed circumferentially around an axis of the mandrel.
Shkurti teaches a ‘high pressure and high temperature ball seat’ comprising 
wherein the slip (Fig 12 #1106) comprises a plurality of slip petals (Fig 8 illustrates ‘pedals’ between axial slots #563) comprising distributed circumferentially around an axis of the mandrel (¶0006 – “an upper slip assembly and a lower slip assembly disposed around the mandrel”).
Regarding claim 15, XU discloses wherein each of the slip petals [portions between axial slots #563] comprises a substrate (#569 – slip base), and a slip block (#567) fixed to the substrate for engaging with a wellbore.
Regarding claim 16, the combination discloses the metal-based dissolvable ball seat according to claim 14; however does not explicitly disclose wherein the number of the slip petals is in a range from 6 to 8. 
Absent criticality of the limitation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to realize that the number of pedals is a matter of design consideration depending on tubular diameter, material composition of pedal, etc.
Regarding claim 17, Shkurti of the combination discloses wherein the slip comprises at least one hoop (slip retaining rings #1587) hooping the slip petals, for the purpose of retaining individual segments together as is well-known in the art.
Regarding claim 23, XU discloses wherein an upper portion of the sliding body [# 114] is provided with a ball seat hole (Fig 4 illustrates Ball #38), which is a conical ball seat hole tapered from top to bottom (¶0012 – “a land that is sealingly engagable with a plug #38”).
Regarding claim 24, XU discloses wherein an upper portion of the sliding body [#114] is provided with a ball seat hole (Fig 4), which is a spherical crown-shaped ball seat hole (¶0012 – “a land that is sealingly engagable with a plug #38”).

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over XU and Martin et al. (US 20180030807).
Regarding claim 19, XU discloses the metal-based dissolvable ball seat according to claim 1; however discloses wherein the tail base is secured to the mandrel via a force failing member and not an explicitly disclosed threaded connection.
Martin teaches ¶0055 – “in another embodiment, rather than the protrusion #132 shearing, the threaded engagement between the inner body #120 (mandrel) and the locking mechanism #150 (tail base) may shear, allowing the inner body to be pulled back to the surface, while the first body #130 remains positioned within the expandable sleeve #160”.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the shearable threading of Martin for the force failing member of XU. The simple substitution of one known element for another producing a predictable result renders the claim obvious because many force failing connections are known in the art providing the ability to separate components when needed.
Claim(s) 6, 20 – 22, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over XU alone.
Regarding claim 6, XU discloses the metal-based dissolvable ball seat according to claim 5, however does not explicitly disclose wherein the taper angle of the first outer conical surface is one of 3°, 3.5°, 4°, 4.9°, 5°, 5.1°, 6°, 6.4° or 7°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the taper angle depending on the design considerations. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 20, XU discloses the metal-based dissolvable ball seat according to claim 1; discloses shoulders #70 engage in recess #66 to prevent reverse movement of the seat in regard to the sleeve and thus maintaining the radial expansion of the sleeve #18 even after forces that drove the frustoconical member into the sleeve are withdrawn; however does not explicitly disclose wherein 
a lower end of the sliding body [#114] is provided with a sliding body horse-tooth buckle, and 
the tail base [#86] is provided with a tail base horse-tooth buckle matching with the sliding body horse-tooth buckle to lock the sliding body and the tail base.
However XU teaches additional embodiments for maintaining relative position between the frustoconical member and the sleeve once they have become longitudinally overlapped including frictional engagement between the frustoconical member and the sleeve, as well as wickers on one or both of the frustoconical member and the sleeve that engage with a surface of the other.
Specifically mapping the claim
a lower end of the sliding body [Fig 6 #314] is provided with a sliding body horse-tooth buckle (Fig 6 wickers shown but not called out), and 
the tail base [Fig 6 not called out] is provided with a tail base horse-tooth buckle (Fig 6 – wickers shown engaged with wickers of #314) matching with the sliding body horse-tooth buckle to lock the sliding body and the tail base.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to realize that many such connections are possible to retain the slips in the expanded position after compression forces are relieved that would provide predictable results.
Regarding claim 21, XU discloses the metal-based dissolvable ball seat according to claim 1; does not explicitly disclose wherein an upper portion of the sliding body [114] is provided with a cylindrical portion.
However XU does teach an alternate embodiment that does teach wherein an upper portion of the sliding body (Fig 6 #314) provides a cylindrical portion (the portion that resides just inside of seal #354).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to realize that changes in shape of a prior art is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 22, XU discloses the metal-based dissolvable ball seat according to claim 1; however does not explicitly disclose 
wherein when the metal- based dissolvable ball seat [#110] is placed into a well, 
a maximum outer diameter of the sliding body [114] is larger than that of the sealing ring.
XU teaches an embodiment (Fig 5) wherein a maximum outer diameter of the sliding body (#214) is larger than that of the sealing ring (#228). The examiner would note that this relationship is very dependent upon design considerations (e.g. length of taper of sliding body, elastic characteristics of seal structure, overall length of unactuated sealing structure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the multiple embodiments of XU, to modify the outer diameters of sliding body and sealing ring. A change in shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
 Regarding claim 36, XU discloses the method according to claim 35, however does not explicitly disclose wherein a lower end of the sliding body [#114] is provided with a sliding body horse-tooth buckle, and 
the tail base is provided with a tail base horse-tooth buckle matching with the sliding body horse-tooth buckle to lock the sliding body and the tail base; and 
in step S200, the sliding body and the tail base are locked by engaging the sliding body horse-tooth buckle and the tail base horse-tooth buckle, so as to lock the sliding body and the slip to each other.
However XU teaches additional embodiments for maintaining relative position between the frustoconical member and the sleeve once they have become longitudinally overlapped including frictional engagement between the frustoconical member and the sleeve, as well as wickers on one or both of the frustoconical member and the sleeve that engage with a surface of the other - ¶0015.
Specifically mapping the claim
wherein a lower end of the sliding body [Fig 6 #314] is provided with a sliding body horse-tooth buckle (Fig 6 wicker shown but not called out), and 
the tail base (Fig 6) is provided with a tail base horse-tooth buckle (Fig 6 -wickers shown engaged with wickers of #314) matching with the sliding body horse-tooth buckle to lock the sliding body and the tail base; and 
the sliding body and the tail base are locked by engaging the sliding body horse-tooth buckle and the tail base horse-tooth buckle, so as to lock (¶0015) the sliding body and the slip to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to realize that many such connections are possible to retain the slips in the expanded position after compression forces are relieved that would provide predictable results.
Regarding claim 37, XU discloses wherein the slip [#118/122] and the sliding body [#114] are slidably abutted against each other through a first conical surface structure, which comprises a first outer conical surface #144) provided on the sliding body [#114], and a first inner conical surface (#148) provided on the slip [#118/122] and matching (Fig 4) with the first outer conical surface [#144], the first outer conical surface [#144] being tapered (Fig 4) from top to bottom;
in step S200, the sliding body and the slip are locked to each other by a friction force between the first outer conical surface and the first inner conical surface (“additional embodiments for maintaining relative position between the frustoconical member and the sleeve once they have become longitudinally overlapped including frictional engagement between the frustoconical member and the sleeve, as well as wickers on one or both of the frustoconical member and the sleeve that engage with a surface of the other” - ¶0015).
XU does not explicitly disclose: 
a taper angle of the first outer conical surface is in a range from 30 to 70 (different embodiment Fig 5); and 
XU teaches a different embodiment (Fig 5) wherein a taper angle of the first conical surface is in a range from 30 to 70.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the different embodiments of XU to realize that the taper angle is a design consideration providing additional control over longitudinal forces needed to move the sleeve relative to the frustoconical member. 
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over XU in view of Rochen et al. (US 20160376869).
Regarding claim 12, XU discloses the metal-based dissolvable ball seat according to claim 11; however does not explicitly disclose wherein the sealing ring is made of a magnesium-aluminum alloy or a lithium-magnesium alloy.
Rochen teaches a ‘Self-Removing Plug for Pressure Isolation in Tubing of Well’ comprising “at least a portion of the seal element is composed of a dissolvable metallic material and is expandable outward from the mandrel. The expanded portion of the seal element forms a metal seal against the tubular and seals off fluid communication in the annular space between the seal element and the tubular” – abstract. Further teaching “the dissolvable metallic material can be a reactive metal; a magnesium alloy; or calcium, magnesium, and aluminum including alloying elements of calcium, magnesium, aluminum, lithium, gallium, indium, zinc, and bismuth” - ¶0029.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include degradable seal element as taught by Rochen in the system of XU, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of minimizing wellbore debris when isolation device is no longer needed and therefore reducing the possibility of downhole equipment failures.
Claim(s) 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Kellner et al. (US 20200277831).
Regarding claim 25, XU discloses the metal-based dissolvable ball seat of claim 1; however does not explicitly disclose, teach or suggest wherein the sliding body is provided with a plurality of first through holes.
Kellner teaches ‘Downhole Tool with Sleeve and Slip’ (title) further disclosing “The lower cone #1008 may include one or more secondary bores [five shown] positioned radially outward from the central bore. The secondary bores may not receive the setting rod #110 therethrough, but may be distributed at generally uniform angular intervals. The provision of the secondary bores may serve to increase the flow rate of fluid though the through-bore 1009, as well as provide additional surface area for contact between the fluid and the lower cone #1008. Such increased surface area may reduce the amount of time taken for the lower cone #1008 to dissolve or otherwise degrade in the wellbore fluids” - ¶0063.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the through-bores as taught by Kellner in the system of XU, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of increasing wellbore fluid through the device resulting in a reduced time to dissolve the component.
Regarding claim 27, XU discloses the metal-based dissolvable ball seat of claim 1; however does not explicitly disclose, teach or suggest wherein the tail base is provided with a plurality of second through holes.
Kellner teaches ‘Downhole Tool with Sleeve and Slip’ (title) further disclosing “The lower cone #1008 may include one or more secondary bores [five shown] positioned radially outward from the central bore. The secondary bores may not receive the setting rod #110 therethrough, but may be distributed at generally uniform angular intervals. The provision of the secondary bores may serve to increase the flow rate of fluid though the through-bore 1009, as well as provide additional surface area for contact between the fluid and the lower cone #1008. Such increased surface area may reduce the amount of time taken for the lower cone #1008 to dissolve or otherwise degrade in the wellbore fluids” - ¶0063.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the through-bores as taught by Kellner in the system of XU, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of increasing wellbore fluid through the device resulting in a reduced time to dissolve the component.
Regarding claim(s) 26 and 28, the combination of XU and Kellner disclose the elements of claim(s) 25 and 27, respectively however do not explicitly disclose, teach, or suggest wherein a diameter of the holes is in a range from 5 to 10 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size the orifices of the through-bores that corresponds to a desired dissolution time of the component’s mass and composition. A change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claim(s) 32 - 34 are rejected under 35 U.S.C. 103 as being unpatentable over XU (‘616) in view of Thaxton (USP 2,678,101).
Regarding claim 32, Xu discloses claim 1 as recited however does not explicitly disclose wherein the setting tool comprises a setting tool outer barrel (#92) abutted against an upper end of a sliding body in the metal-based dissolvable ball seat, and a setting tool push rod connected to an upper end of a mandrel in the metal-based dissolvable ball seat, the setting tool outer barrel is configured to apply a downward pushing force to the sliding body, and the setting tool push rod is configured to apply an upward pulling force to the mandrel.
Thaxton teaches a setting tool wherein the setting tool comprises a setting tool outer barrel (Fig 2 #60) abutted against an upper end of a sliding body (Fig 2a #32 – upper slips) in the metal-based dissolvable ball seat, and 
a setting tool push rod (#84) connected (via #24) to an upper end of a mandrel (#10) in the metal-based dissolvable ball seat, 
the setting tool outer barrel [#60] is configured (Col 6 line 65 – “permitting the upper and lower slips to move outward upon the surface of their respective slip cones and into gripping engagement with the inside surface of the well casing”) to apply a downward pushing force to the sliding body [#32], and the setting tool push rod [#84] is configured to apply an upward pulling force (Col 6 line 43 – “tends to move the said mandrel upward”) to the mandrel.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the setting tool as taught by Thaxton in the system of XU, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of creating a compression force that would result in the expansion of the slips and seal.
Regarding claim 33, in regard to the indefinite rejection above, Thaxton of the combination discloses further comprising an extrusion sleeve (#20) which is disposed between the setting tool outer barrel [60] and the sliding body [32], and which has an upper end in threaded connection (#61) with the setting tool outer barrel [60] and a lower end abutted (Fig 2a) against an upper end face of the sliding body [32].
Regarding claim 34, Thaxton of the combination discloses further comprising an adapter (#24) which is disposed in (Fig 2) the extrusion sleeve [#60], and which has a lower end in threaded connection (#23) with an upper end of the mandrel [#10] and an connection (#84a) with the setting tool push rod [#84].
However the combination does not explicitly disclose wherein the adapted [#24] comprises an upper end in threaded connection with the setting tool push rod – currently disclosing a shear pin #84a.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to substitute any one of a number of finite connection methods well known in the art with the disclosed shear pin connection (e.g. shearable threads).
Claim(s) 38 is rejected under 35 U.S.C. 103 as being unpatentable over XU in view of Slup et al. (US 20200080394).
Regarding claim 38, XU discloses the method according to claim 35 further disclosing wherein the tail base is temporarily connected with the mandrel and disengaged by providing force to overcome the force failing member; however does not explicitly disclose wherein the connection is a threaded connection with the mandrel.
Slup teaches a setting tool assembly further reciting “once the tool is set, tension may be applied to the adapter until the threaded connection between the adapter and the mandrel (or other component of the tool) is broken. For example, the mating threads on the adapter and/or mandrel may be designed to shear, and thus may be pulled and sheared accordingly in a manner known in the art”.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of shearable threaded connection of Slup for the force failing member connection of XU. 
The simple substitution of one known element for another producing a predictable result renders the claim obvious because the substitution would equally separate the connection into multiple components upon sufficient predetermined force.
Allowable Subject Matter
Claim(s) 7-9, 13, 18 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672
08 Jun 2022